113 F.3d 1238
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Robert LINDSAY, father and next friend of Jennifer Lindsay,a Minor, Appellant, Appeal from the United Statesv.UNITED STATES of America, Appellee.
No. 96-3862NE.
United States Court of Appeals, Eighth Circuit.
Submitted May 20, 1997.Filed May 30, 1997.

Appeals from the United States District Court for the District of Nebraska.
Before McMILLIAN, ROSS, and FAGG, Circuit Judges.
PER CURIAM.


1
Robert Lindsay brought this Federal Tort Claims Act lawsuit to recover for the injuries sustained by his daughter when her bicycle collided with a postal service vehicle.  Finding negligence on the part of the postal service driver and Jennifer, the district court concluded Jennifer's claim was barred by the doctrine of contributory negligence.  On appeal, Lindsay contends contributory negligence does not apply to Jennifer under Nebraska law, and the district court improperly found Jennifer was negligent.  Having reviewed de novo the questions of state law and having considered the record and the parties' briefs, we conclude the district court correctly applied Nebraska law.  Likewise, we are satisfied the record supports the district court's ruling.  Because a comprehensive opinion would lack precedential value in this state law-based case, we affirm for the reasons stated in the district court's ruling without further discussion.  See 8th Cir.  R. 47B.